The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the order of the Court below should be, and the same is hereby reversed and the cause is remanded for further proceedings in accordance with law.
BUFORD, C.J., AND WHITFIELD, BROWN AND DAVIS, J.J., concur.
ELLIS AND TERRELL, J.J., not participating.
                   ON PETITION FOR REHEARING. W. B. Davis, Waller  Pepper and James H. Finch, for Appellant;
L. W. Blanton, for Appellee.